Citation Nr: 1632845	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1968, with additional service in the Missouri Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas. 

A hearing was held on August 15, 2012, in Little Rock, Arkansas, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is of record.

The Board previously remanded this matter in August 2014 for additional development.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's current bilateral hearing loss was incurred in service.


CONCLUSION OF LAW

The requirements for establishing service connection for bilateral hearing loss have been met. 38 U.S.C.A. § 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran seeks service connection for his currently-diagnosed bilateral hearing loss, which he asserts began during his period of active service.  Notably, his active duty service records are missing with the exception of a February 1964 entrance examination report.  When there is evidence that a Veteran's service treatment records (STRs) have been lost or destroyed, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

Given the missing service treatment records, including the separation examination report, the Veteran's hearing acuity at separation in February 1968 is unknown.  However, the first post-service audiometric evidence, namely a National Guard enlistment examination report dated in September 1981, shows some degree of hearing loss in the left ear, as evidenced by pure tone thresholds of 20 decibels at 3000 and 4000 Hertz.  Hensley v. Brown, 5 Vet. App. 155 (1993) (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385).  A similar degree of left ear hearing loss was also shown during a subsequent October 1982 National Guard periodic examination, suggesting that the September 1981 finding was not merely temporary.

Then, during a September 1986 National Guard periodic service examination, a hearing loss disability for VA purposes was shown for the left ear, as demonstrated by a pure tone threshold of 40 decibels at 4000 Hertz.  38 C.F.R. § 3.385.  The service examiner noted defects to include mild left ear hearing loss.  Also at that time, there was some hearing loss at 6000 Hertz in the right ear, as evidenced by a pure tone threshold of 25 decibels.  Significantly, during that September 1986 service examination, the Veteran reported a history of hearing loss since 1968.  He thereafter consistently reported hearing loss on subsequent Reserve service examinations.  Regarding the right ear, a June 1999 Reserve service examination notes that the Veteran has right ear hearing loss "during [A]rmy years, 1960's," though it was "not debilitating."

Based on the foregoing, the Board finds that service connection for bilateral hearing loss is warranted.  The Veteran has provided competent and credible evidence that his current bilateral hearing loss had its onset during his active duty service.  Moreover, his current statements are supported by his September 1986 report of hearing loss since 1968, which, notably, was not made in conjunction with a claim for benefits.  Indeed, that statement was made over 20 years prior to the Veteran filing any claim, and it is consistent with a later June 1999 report of hearing loss during his Army years.  Thus, the September 1986 statement is considered highly probative.  Also supportive of the Veteran's statements regarding onset and continuity is the evidence of some degree of hearing loss as early as September 1981 in the left ear.  Indeed, the earliest post-service audiometric evidence available shows hearing loss, albeit not for VA purposes, which lends credibility to the Veteran's statements.

The Board acknowledges that a February 2010 VA examination did not show hearing loss for VA purposes.  However, the Board has reason to question its validity given the evidence of a hearing loss disability for VA purposes in the left ear as early as September 1986, which was also shown on a subsequent service examination in August 1995.  Additionally, while there is no VA opinion of record, apparently due to difficulty the examiners had with viewing the Veteran's claims file, the Board points out that VA has recognized that the two most common causes of sensorineural hearing loss are presbycusis (age-related hearing loss) and noise-induced hearing loss (caused by chronic exposure to excessive noise).  See VA Training Letter 10-02.  In this case, at the time the Veteran was first shown to have some degree of post-service hearing loss, he was not even 40 years old, and not yet 45 years old when a hearing loss disability for VA purposes was first shown in September 1986.  The Veteran's relatively young age when hearing loss is shown in the record further supports his contentions that his hearing loss is due to noise exposure in service.

In sum, the Veteran is competent to testify as to the presence of hearing loss, as such is a condition capable of lay observation, and his testimony is generally consistent with the evidence of record.

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  After review of the record, the Board is of the opinion that the evidence is at least in equipoise regarding the question of whether the Veteran's current bilateral hearing loss was incurred during active duty.  Accordingly, the benefit of the doubt rule will be applied, and service connection for bilateral hearing loss is granted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


